Dismissed and Memorandum Opinion filed August 20, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00411-CV

                   IN THE INTEREST OF I.S.M., A CHILD


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-41699

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed February 7, 2013. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On July 10, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Chief Justice Hedges and Justices McCally and Busby.




                                        2